Case 5:20-cv-01911-FMO-AS Document 14 Filed 03/04/21 Page 1 of 1 Page ID #:103



  1

  2

  3

  4                                                                JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 10

 11    JOAQUIN CALLINS,                      CASE NO. EDCV 20-01911-FMO(AS)

 12                      Petitioner,                   JUDGMENT
 13          v.

 14    M.B. ATCHLER, WARDEN, et. al.,

 15                      Respondents.

 16

 17
            Pursuant to the Order Accepting Findings, Conclusions and
 18

 19   Recommendations of United States Magistrate Judge,

 20
            IT IS ADJUDGED that the Petition is denied and dismissed with
 21
      prejudice.
 22

 23   DATED: __March 4, 2021

 24
                                               ___________    /s/______ ____
 25                                                  FERNANDO M. OLGUIN
                                                UNITED STATES DISTRICT JUDGE
 26

 27

 28
